    Case 2:19-cv-09301-ILRL-DMD Document 79 Filed 08/27/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

MODERN AMERICAN                                             CIVIL ACTION
RECYCLING SERVICE, INC.

VERSUS                                                      NO. 19-9301

EPIC APPLIED                                                SECTION: “B”(3)
TECHNOLOGIES, LLC, ET AL

                                  ORDER

     Considering    Ranger   Offshore,    Inc.’s   motion    for   expedited

status conference (Rec. Doc. 72), that the moving attorneys have

subsequently been withdrawn as counsel for Ranger Offshore, Inc.

(Rec. Doc. 78), and considering Epic Applied Technologies, LLC, et

al filed a motion for summary judgment (Rec. Doc. 76) that is set

for submission on September 2, 2020,

     IT IS ORDERED that the motion for expedited status conference

is DISMISSED. Ranger Offshore, Inc. is hereby warned that failure

to timely enroll new counsel for that corporation and failure to

properly respond to the pending summary judgment motion will result

in granting that motion and/or dismissal of any claims or defenses

by Ranger Offshore, Inc. in this interpleader action. The Clerk

of Court will notify all counsel of record, along with Ranger's

former counsel of record and Ranger at its address supplied in

the motion to withdraw previously filed by its then counsel.

         New Orleans, Louisiana this 27th day of August, 2020



                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE
